Name: 2006/703/EC,Euratom: Council Decision of 16 October 2006 appointing the Danish members of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 2007-08-01; 2006-10-21

 21.10.2006 EN Official Journal of the European Union L 291/33 COUNCIL DECISION of 16 October 2006 appointing the Danish members of the European Economic and Social Committee (2006/703/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to the opinion of the Commission, Whereas: (1) The terms of office of the Danish members of the European Economic and Social Committee expired on 20 September 2006 (1). The Danish members of the said Committee should therefore be appointed for a further period of four years as from 21 September 2006. (2) On 11 July 2006 the Council adopted the lists submitted by the Czech, German, Estonian, Spanish, French, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Austrian, Slovenian and Slovak Governments and the list containing 22 candidates submitted by the Italian Government (2). (3) On 15 September 2006 the Council adopted the lists submitted by the Belgian, Greek, Irish, Cypriot, Netherlands, Polish, Portuguese, Finnish, Swedish and UK Governments and the list containing 22 candidates submitted by the Italian Government (3). (4) On 2 October 2006, the Danish Government submitted a list containing a number of candidates equal to the number of seats allocated to it by the Treaties, HAS DECIDED AS FOLLOWS: Article 1 The persons listed in the Annex to this Decision are hereby appointed members of the European Economic and Social Committee for the period from 21 September 2006 to 20 September 2010. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 21 September 2006. Done at Brussels, 16 October 2006. For the Council The President E. TUOMIOJA (1) OJ L 253, 21.9.2002, p. 9. (2) OJ L 207, 28.7.2006, p. 30. (3) OJ L 269, 28.9.2006, p. 13. ANNEX Denmark Dorthe ANDERSEN Chefkonsulent, DA Henrik FALLESEN Leder af DIs Bruxelles kontor Benedicte FEDERSPIEL Chefkonsulent, ForbrugerrÃ ¥det Peder Munch HANSEN International konsulent, LO Randi IVERSEN Forkvinde, KvinderÃ ¥det SÃ ¸ren KARGAARD International konsulent, FTF Marie-Louise KNUPPERT LO sekretÃ ¦r Poul LÃ NEBORG Konsulent, DSI Leif Erland NIELSEN Seniorkonsulent, LandbrugsrÃ ¥det